IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,041

                               BRIAN SUNIGA, Appellant

                                             v.

                                THE STATE OF TEXAS

               ON DIRECT APPEAL FROM CAUSE NO. 2012-434109
                   IN THE 140 TH JUDICIAL DISTRICT COURT
                              LUBBOCK COUNTY

       Per curiam.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 140 th Judicial

District Court of Lubbock County, Cause No. 2012-434109, styled The State of Texas v.

Brian Suniga. Appellant has filed in this Court a motion entitled “Motion to Abate

Appeal for the Trial Court to Enter Findings of Fact and Conclusions of Law and for

Completion of the Appellate Record.”

       In his motion, appellant lists numerous items that he contends are missing from the
                                                                                     Suniga – 2

appellate record. Because the trial court is in a better position to determine the accuracy

of the record, we abate the appeal and remand this cause to the trial court to resolve this

issue. The trial court is directed to make findings of fact regarding whether the items in

question have been omitted from the record, and if so, whether they should be included.

If the trial court determines that certain items need not be included in the record, then the

trial court should state its reasons for making that determination. If the trial court

determines that any relevant items have been omitted from the clerk’s record or reporter’s

record, then the trial court shall direct the clerk and/or court reporter to prepare, certify,

and file in this Court a supplemental record containing the omitted items. See T EX. R.

A PP. P. 34.5(c)(1) & 34.6(d).

       The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days

thereafter.

       IT IS SO ORDERED THIS THE 20th DAY OF MAY, 2015.

Do not publish